DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Objections
	The following claims are objected to because of informalities, wherein appropriate correction is required:
In claim 4:
The recitation of “a grill comprises of individual wires” should be amended to recite --a grill comprised of individual wires-- or --a grill comprising individual wires--.
In claim 16:
The recitation of “a grill comprises of individual wires” should be amended to recite --a grill comprised of individual wires-- or --a grill comprising individual wires--.
In claim 20:
The recitation of “a grill comprises of individual wires” should be amended to recite --a grill comprised of individual wires-- or --a grill comprising individual wires--.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“mixing system that causes mixing of the frozen beverage […]” (claim 1).
“cooling system that cools the frozen beverage […]” (id.).
“melting system that heats the frozen beverage […]” (id.).
The aforementioned limitation(s) meet the three prong test, as follows:
The terms “mixing system”, “cooling system”, and “melting system” are generic placeholders with no specific structural meaning.
The generic placeholders are coupled with functional language (i.e. “that causes mixing”, “that cools”, and “that heats”).
The functional language does not recite sufficient structures or materials to perform the functions.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structures for the aforementioned 112(f) limitation(s):
The mixing system appears to be described as a beater bar.1
The cooling system appears to be described as a refrigeration system that includes a vapor-compression cycle.2
The melting system appears to be described as an inductive heating coil,3 a heated grill,4 or as a remote heater that draws product out of the barrel.5
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 15, 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
	As per claims 3 and 15, the claims recite “wherein the barrel extends between a front and a back”. However, the claims do not appear to describe the relative arrangement, or the specific location, of the “front” and “back”. It is unclear whether the barrel extends between: (A) “a front and a back” of itself, (B) “a front and a back” of the mixing system, (C) “a front and a back” of the cooling system, (D) “a front and a back” of the melting system, or (E) “a front and a back” of the “system for dispensing a frozen beverage” as a whole. An initial review of the specification appears to show that “a front and a back” can refer to: (1) “a front and a back” of  the “system” as a whole, or (2) “a front and a back” of the barrel itself.6 Notwithstanding, the detailed description of the embodiments appears to recite an embodiment where “the front 92” and “the back 94” pertain to “the barrel 122”, which is shown in Figures 8A and 8B.7 Thus, as currently recited, the claim language appears to be ambiguous, and precludes a proper broadest reasonable interpretation in light of the specification. For examination purposes, the aforementioned recitation will be construed as --wherein the barrel has a front and a back--.
As per claim 19, the claim recites “a barrel having an inner wall extending between a front and a back”, which presents similar issues as claims 3 and 15 above. Thus, as currently recited, the claim language appears to be ambiguous, and precludes a proper broadest reasonable interpretation in light of the specification. For examination purposes, the aforementioned recitation will be construed as --a barrel having an inner wall extending between a front and a back of the barrel--.
	Claim 20 is rejected at least by virtue of its dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 14-15 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bravo et al. (FR 3050103 A1), herein Bravo.
As per claim 1, Bravo discloses a system (1) for dispensing a frozen beverage (see at least the abstract), the system (1) comprising: a barrel (2) having an inner wall and being configured to retain the frozen beverage therein (as evidenced by figure 1); a mixing system (3 and related components) that causes mixing of the frozen beverage within the barrel (see figure 1 and lines 5-9 of page 4 of the translation); a cooling system (29 and related components) that cools the frozen beverage from radially outwardly of the inner wall (as evidenced by the location of 29 in relation to 2; see also the last four lines of page 3 of the translation); and a melting system (4 and related components; see lines 13-15 of page 4 of the translation) that heats the frozen beverage from radially inwardly of the inner wall (at or around the base of 3; as evidenced by at least figures 1 and 2); wherein the mixing system (3 and related components) causes8 relatively larger ice crystals to move inwardly from the inner wall (e.g. by scraping the walls), and wherein the melting system (4 and related components) reduces a size of the relatively larger ice crystals (e.g. by providing heat thereto; see lines 35-39 of page 4 of the translation).  
As per claim 2, Bravo discloses the system further comprising a control system (49 and related components) that controls the melting system (4 and related components) to alternate between on and off states (evident from at least lines 22-27 of page 5 of the translation), and wherein the frozen beverage is heated by the melting system (4) only in the on state (i.e. when in use; see at least lines 22-27 of page 5 of the translation).  
As per claim 3, Bravo discloses wherein the barrel (2) has a front (e.g. left side of 2 in figure 1) and a back (e.g. right side of 2 in figure 1), wherein the mixing system (3 and related components) includes a beater bar (3, per se) rotatable within the barrel (2), and wherein the mixing system (3 and related components) is configured to cause the frozen beverage to flow from the front (the left side of 2 in figure 1) of the barrel (2) towards the back (the right side of 2 in figure 1) along the beater bar (3) and to flow from the back (the right side of 2 in figure 1) of the barrel (2) towards the front (the left side of 2 in figure 1) along the inner wall of the barrel (via the circular motion of the beater 3 within the barrel 2, as evidenced by the configuration shown in figure 1).  
As per claim 14, Bravo discloses a method for melting a frozen beverage within a frozen beverage dispenser (via the system shown in figure 1), the frozen beverage being contained within inner walls of a barrel (2), the method comprising: mixing the frozen beverage within the barrel (2) via a mixing system (3 and related components), wherein the mixing system (3 and related components) causes relatively larger ice crystals to move inwardly from the inner wall (by scraping the ice crystals away from the wall during rotation); controlling a cooling system (29 and related components) to cool the frozen beverage from radially outwardly of the inner wall (as evidenced by the location of 29 in figure 1); and controlling a melting system (4 and related components) to alternate between on (e.g. during use) and off (e.g. when not being used) states (evident from at least lines 22-27 of page 5 of the translation), wherein the melting system (4 and related components) heats the frozen beverage from radially inwardly of the inner wall only in the on state (at or around the base of 3; as evidenced by at least figures 1 and 2), and wherein the melting system (4 and related components) reduces a size of the relatively larger ice crystals (e.g. by providing heat thereto; see lines 35-39 of page 4 of the translation).  
As per claim 15, Bravo discloses wherein the barrel (2) has a front (e.g. left side of 2 in figure 1) and a back (right side of 2 in figure 1), wherein the mixing system (3 and related components) includes a beater bar (3, per se) rotatable within the barrel (2), and wherein the mixing system (3 and related components) is configured to cause the frozen beverage to flow from the front (the left side) of the barrel (2) towards the back (the right side) along the beater bar (3) and to flow from the back (the right side) of the barrel (2) towards the front (the left side) along the inner wall of the barrel (as evidenced by at least figure 1).  
As per claim 19, Bravo discloses a system (1) for dispensing a frozen beverage (see at least figure 1), the system (1) comprising: a barrel (2) having an inner wall extending between a front (e.g. the left side of 2 in figure 1) and a back (the right side of 2 in figure 1) of the barrel (2) and being configured to retain the frozen beverage therein (as evidenced by the configuration shown in at least figure 1); a mixing system (3 and related components) that causes mixing of the frozen beverage within the barrel (evident by the location of 3 within 2), wherein the mixing system (3 and related components) includes a beater bar (3, per se) rotatable within the barrel (2) that when rotated causes the frozen beverage to flow from the front (the left side) of the barrel (2) towards the back (the right side) along the beater bar (3) and to flow from the back (the right side) of the barrel (2) towards the front (the left side) along the inner wall of the barrel (evident from the configuration shown in figure 1); a cooling system (29 and related components) that cools the frozen beverage from radially outwardly of the inner wall (as evidenced by the location of 29); a melting system (4 and related components) that heats the frozen beverage from radially inwardly of the inner wall (evident from the location of 4; see figures 1 and 2); and a control system (49 and related components) that controls the melting system (4 and related components) to alternate between on and off states (evident from at least lines 22-27 of page 5 of the translation), wherein the frozen beverage is heated by the melting system (4 and related components) only in the on state (i.e. when in use; see at least lines 22-27 of page 5 of the translation), wherein the mixing system (3 and related components) causes relatively larger ice crystals to move inwardly from the inner wall (e.g. by scraping the ice crystals off the walls of 2), and wherein the melting system (4 and related components) reduces a size of the relatively larger ice crystals (e.g. by providing heat thereto; see lines 35-39 of page 4 of the translation).  

Allowable Subject Matter
Claims 4-13 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for Allowance
The prior art, when taken as a whole neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claims 4, 8, 11, 16-18 and 20. There are no prior art teachings that would otherwise supplement or substitute the teachings of Bravo to arrive at the claimed invention. The prior art fails to teach the arrangement of the melting system including: A) a grill (claims 4-7 16 and 20); B) a heating circuit (claims 8-10 and 17); or C) a heating cylinder (claims 11-13 and 18). 
It should also be noted that the intended purpose and operating principles of Bravo require the specific arrangement of the melting system (4 and related components) and described therein. One of ordinary skill in the art would recognize that any modifications to Bravo to arrive at the claimed invention would be based on improper hindsight, and would render Bravo inoperable for its intended purpose. Assuming arguendo, rearranging and/or replacing the melting system (4 and related components) of Bravo would change the principles of operation thereof, since it would require completely redesigning the structure of the frozen confection machine (1). For instance, replacing any of the ferromagnetic material (41), the electromagnetic inductor (42), the insulating layer (43), or the electromagnetic shielding (44) of Bravo with a hypothetical grill, heating circuit, or heating cylinder would require completely redesigning the bottom of the barrel (2), while entirely repurposing the control system (49) to function with the replaced components, rendering Bravo inoperable for its intended purpose. Moreover, modifying the control algorithms of Bravo to function with a materially different melting system would require extensive reprogramming of the controller, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See paragraph 13 of the printed publication (US 20200288746 A1).
        2 See paragraph 41, id.
        3 See paragraph 51-53, id.
        4 See paragraph 54-55, id.
        5 See paragraph 57, id.
        6 See paragraph 13 of the specification as filed.
        7 See paragraph 54, id.
        8 The manner of operating a device does not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does. See MPEP § 2114 (II).